Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 8/22/22 has been entered and fully considered.
Claims 1, 10, 11, 17, 18 and 19 have been amended.
Claims 6-9, 12-16, and 20-21 have been cancelled.
Claims 22-28 are new and fully supported by the original disclosure as filed.
Summary
Applicant’s arguments see pages 6-8, filed 8/22/22, with respect to claims 1-5, 10, 11, 17, 18 and 19 have been fully considered and are persuasive.  The 103 rejection of claims 1-5, 10, 11, 17, 18 and 19 have been withdrawn.
Claims 1-5, 10, 11, 17, 18, 19 and 22-28 are pending and have been considered.
Reasons for Allowance
Claims 1-5, 10, 11, 17, 18, 19 and 22-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed, 
specifically the combination of a photobioreactor, comprising: one or more annular chambers concentrically positioned about a central axis, wherein the one or more annular chambers comprise: a first annular chamber that defines a central opening; and a second annular chamber radially offset from the first annular chamber such that a gap is defined between the first and second annular chambers, and wherein one or more light waveguides providing a reflective outer surface are arranged within at least one of the central opening and the gap, the arrangement being angled top to bottom toward an inner sidewall of a radially adjacent annular chamber to redirect a light incidence angle toward the inner sidewall of the radially adjacent annular chamber; and an algae slurry contained within the one or more annular chambers, recited in the claims; which is outside the scope of prior art.
	ERICKSON ET AL. (US 9523070) is the closest prior art that teaches:
ERICKSON teaches in the abstract a photobioreactor includes an input light delivery component and a plurality of photobioreactor media disposed in a stacked relationship, each of which is coupled to the input light delivery component, wherein each photobioreactor medium is adapted to be inoculated with a photosynthetic, biofuel-producing culture, further wherein each photobioreactor medium includes at least one hollow fiber membrane (HFM) disposed thereon in a region that is adapted to be inoculated with the photosynthetic, biofuel-producing culture, that can transport at least one of a gas and a photobioreactor product producible by the photosynthetic, biofuel-producing culture, wherein each photobioreactor medium is characterized by an input light-scattering mechanism. A method for making a biofuel including providing a stacked photobioreactor assembly including a plurality of unit photobioreactor mediums each of which is inoculated with a photosynthetic, biofuel-producing culture, characterized by a light scattering mechanism and including at least one hollow fiber membrane (HFM) disposed in-situ on the photobioreactor medium; providing a nutrient gas to the biofuel-producing culture via the at least one HFM; and illuminating each unit photobioreactor medium with a selected spectrum of input light via the light scattering mechanism in each unit photobioreactor medium.
	However, ERICKSON differs from the claimed invention in that ERICKSON does not disclose or suggest one or more light waveguides are angled top to bottom toward an inner sidewall of a radially adjacent annular chamber to redirect a light incidence angle toward the inner sidewall of the radially adjacent annular chamber.
Therefore, any combination of ERICKSON fails to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771






/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771